               Case 1:17-po-00130-SAB Document
                          IN THE UNITED STATES 27  Filed 02/03/21
                                                DISTRICT   COURT Page 1 of 3
                                         For The
                             EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                        ) Case No. 1:17-po-00130-1
                                                 )
                    Plaintiff,                   ) DEFENDANT’S STATUS REPORT ON
v.                                               ) UNSUPERVISED PROBATION
                                                 )
PAULA A. BOESCH,                                 )
                                                 )
                   Defendant.                    )
                                                 )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
        Convicted of:     36 C.F.R. Section 4.23(a)(2)
         Sentence Date:           September 21, 2017
         Review Hearing Date: February 18, 2021
         Probation Expires On: July 19, 2021
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒       Obey all federal, state and local laws; and

 ☒       Monetary Fines & Penalties in Total Amount of: $1,210.00        which Total Amount is made up
         of a
         Fine: $ 10.00 Special Assessment: $ 1,200.00 Processing Fee: $ Choose an item. Restitution: $


 ☒       Payment schedule of $ 100.00 per month by the 15th of each month.

 ☐       Community Service hours Imposed of:

 ☒       Other Conditions: Attend and Complete First Offender DUI Program, 10 Days Custody time,
 Weekly AA meetings.

 COMPLIANCE:

 ☒       Defendant has complied with and completed all conditions of probation described-above.

         Otherwise:

 ☒       Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
         being placed on probation by this Court.

                  If so, describe arrest/charge/citation (location, court, date & offense): On 12/19/18, Defendant
 was arrested for DUI in Tulare County. She was convicted on 2/6/19.

 ☒       To date, Defendant has paid a total of $ 1,210.00
         ☐ If not paid in full when was last time payment:      Date: Click here to enter a date.
                                                                Amount:
 ☐       To date, Defendant has performed Click here to enter text. hours of community service.
☒            Case 1:17-po-00130-SAB
         Compliance                          Document
                    with Other Conditions of Probation:  27 Filedself-surrendered
                                                        Defendant  02/03/21 Page  and2completed
                                                                                       of 3     10
days in custody time on August 1, 2019. She has completed her First Offender DUI Program.
Defendant has attended weekly AA meetings since the last review hearing, as ordered by the court.
Proof of attendance is attached hereto. Defendant has had no new arrests.

GOVERNMENT POSITION:
☒        The Government agrees to the above-described compliance.
☐        The Government disagrees with the following area(s) of compliance:
         Government Attorney: Jeffrey Spivak, AUSA
DEFENDANT’S REQUEST (OPTIONAL):
         In light of the information detailed in this status report, the defendant moves for the following:
         ☒      that the review hearing set for 2/18/2021 at 10:00 am
                ☐       be continued to Click here to enter a date. at 10:00 a.m.; or
                ☐       be vacated.
         ☐      that Defendant’s appearance for the review hearing be waived.

DATED: 2/2/2021                                _/s/ Mark W. Coleman___________
                                               DEFENDANT’S COUNSEL

                                               ORDER
         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒       GRANTED in part. The Court orders that the Review Hearing set for February 18,
2021 at 10:00 a.m be continued to June 17, 2021 at 10:00 a.m. Defendant is ordered to appear and to
file a status report 14 days prior to the probation review hearing.

         ☐      DENIED.


IT IS SO ORDERED.

Dated:       February 3, 2021
                                                    UNITED STATES MAGISTRATE JUDGE
Case 1:17-po-00130-SAB Document 27 Filed 02/03/21 Page 3 of 3
